       Case 1:20-cv-04897-DG-JRC Document 23 Filed 03/25/21 Page 1 of 1 PageID #: 83


                  C LIFTON B UDD & D E M ARIA , LLP
                                             ATTORNEYS AT LAW

THE EMPIRE STATE BUILDING                                                                              TEL (212) 687-7410
350 FIFTH AVENUE, 61ST FLOOR                                                                           FAX (212) 687-3285
NEW YORK, NY 10118                                                                                     www.cbdm.com

       IAN-PAUL A. POULOS
       ASSOCIATE
       E-MAIL: IAPOULOS@CBDM.COM




                                                      March 25, 2021


       VIA ECF
       Hon. Peggy Kuo
       United States Magistrate Judge
       Eastern District of New York
       225 Cadman Plaza East
       Courtroom 11-C South
       Brooklyn, New York 11201

               Re:      Rosendo et al. v. Nevada Diner Inc. et al.
                        20-cv-04897-DG-PK

       Dear Judge Kuo:

               This firm represents Defendant Nevada Diner Inc. in the above-referenced action. Pursuant
       to Paragraph IV of Your Honor’s Individual Practices, Defendant respectfully requests on behalf
       of all parties that Your Honor extend the deadlines in the Initial Pretrial Discovery and Mediation
       Schedule by thirty (30) days such that the Joint Status Report Regarding Settlement is due on April
       28, 2021. See ECF Doc. 22. The parties are reviewing and discussing the production made pursuant
       to Your Honor’s order.

               This is the first request for an extension of this deadline. No other dates will be affected by
       this extension.

               Thank you for Your Honor’s time and consideration.

                                                      Respectfully submitted,

                                                      CLIFTON BUDD & DeMARIA, LLP
                                                      Attorneys for the Defendant

                                                      By:_________________________________
                                                            Ian-Paul A. Poulos

       cc:     All Counsel of Record
